DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the third office action on the merits in response to the above identified patent application filed on 10/17/2017. Applicant has amended claims 1 and 7; cancelled claim 6, and added claim 9. Claims 2-3 remain withdrawn. Claims 1, 4-5, and 7-9 are pending and examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitation “common means” of claim 1 and “the common means” of claim 7 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means” for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: On page 4, lines 4-11:
“-the common means comprise:
a caliper system comprising inner and outer links, the upstream extremities of which are articulated in relation to one another around a common axis and the downstream extremities of which are each connected in rotation to the inner and outer flaps respectively;
an actuation system;
a transmission system connected in rotation to the actuation system and to the caliper system”
Therefore, “common means” shall be interpreted as outlined above.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) of pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lardellier (U.S. 3,964,257).
Regarding claim 1, Lardellier teaches (Figures 4 and 5) a propulsion assembly (Figure 1), in particular for an aircraft (Col. 4, l. 9: “designed for aircraft”), comprising:
an inner annular casing (below primary duct 7);
an outer annular casing (above air space 9) extending at least partially around the inner casing;
an annular inter-duct casing (10) disposed between the inner casing and the outer casing so as to delimit an annular primary duct (7) between the inner casing and an inner wall (10a) of the inter-duct casing (10), and an annular secondary duct (9) between the outer casing and an outer wall (10b) of the inter-duct casing (10);
2 – Figure 1) circulating from downstream to upstream in the secondary duct (9); characterised in that it further comprises:
at least one duct (20) for bleeding said air flow (F’2) to feed the primary duct (7), this bleed duct (20) comprising an inlet port (20b – Figure 5) made in the outer wall (10b) and an outlet port (20a – Figure 5) made in the inner wall (10a);
at least one outer flap (21b and 26b) movable between a position in which the inlet port (20b) is open (as shown in Figure 5) and a position in which the inlet port (20b) is closed (as shown in Figure 4);
at least one inner flap (21a and 26a) movable between a position in which the outlet port (20a) is open (as shown in Figure 5) and a position in which the outlet port (20a) is closed (as shown in Figure 4);
the at least one inner flap (21a and 26a) and the at least one outer flap (21b and 26b) being controlled by common means (comprising 47a, 47b, 49, 40, and 41) for controlling opening and closure;
the at least one inner flap (21a and 26a) and the at least one outer flap (21b and 26b) being articulated around a common axis (located between tooth sectors 24a and 24b – see also annotated Figure 5 on next page).

    PNG
    media_image1.png
    738
    587
    media_image1.png
    Greyscale

Regarding claim 7, Lardellier teaches the invention as claimed and as discussed above for claim 1, and Lardellier further teaches (Figures 4 and 5) the common means comprise:
a caliper system comprising an inner link (45a and 47a) and an outer link (45b and 47b), the upstream extremities of which are articulated in relation to one another around a common axis (48) and the downstream extremities of which (46a and 46b) are each connected in rotation to the at least one inner flap (21a and 26a) and the at least one outer flap (21b and 26b) respectively;
an actuation system (41);

Regarding claim 9, Lardellier teaches the invention as claimed and as discussed above for claim 1, and Lardellier further teaches (Figures 4 and 5) said common axis (see annotated Figure 5 on previous page) is fixed (since the axis is an imaginary line, it is always “fixed”) in relation to the inter-duct casing (10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lardellier (U.S. 3,964,257), in view of Nakano (U.S. 2017/0226960 A1).
Regarding claim 4, Lardellier teaches the invention as claimed and as discussed above for claim 1, except for the inlet and outlet ports being made at an upstream extremity of the inter-duct casing, forming a nozzle for separating the primary duct and the secondary duct.
Nakano teaches (Figure 2) a similar propulsion assembly (10 – Figure 1) in which the inlet (86) and outlet ports (88) are made at an upstream extremity (as shown, the ports are near the fan blades 54) of the inter-duct casing (18), forming a nozzle for separating the primary duct (50) and the secondary duct (68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lardellier by relocating the boost and bleed device (reference “A” as shown in Figure 1 of Lardellier) to an upstream extremity of the inter-duct casing, forming a nozzle for separating the primary duct and the secondary duct, in order to reduce the amount of flow distortion introduced into the airflow of the primary duct, as taught by Nakano (p. [0002], ll. 17-20 and p. [0003], ll. 2-4).
Regarding claim 5, Lardellier teaches the invention as claimed and as discussed above for claim 1, except for the bleed duct being delimited axially by curved partitions with a concavity turned in a downstream direction and connecting the inner wall and the outer wall.
Nakano teaches (Figure 2) a similar propulsion assembly (10 – Figure 1) in which the bleed duct (82) is delimited axially by curved partitions (as shown in Figure 2) with a concavity turned in a downstream direction and connecting the inner wall (26) and the outer wall (24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lardellier by delimiting the bleed duct axially by curved partitions with a concavity turned in a downstream direction and connecting the inner wall and the outer wall, in order to allow the reverse airflow to enter the bleed duct with a relatively stable flow and to redirect the reverse airflow toward the direction of the primary air flowpath, as taught by Nakano (p. [0030], ll. 5-9).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive. Note that the response below has been taken directly from the Advisory Action dated February 17, 2021:
Applicant's arguments are not persuasive because Applicant's argument relies on a narrow definition of the word "articulate" to mean "in rotation with respect to each other around a common axis". However, Google Dictionary defines articulate to mean "to form a joint". As shown in Fig. 2 of Lardellier, outer flap 26b and inner flap 26a form a joint at the point of contact between tooth sections 24a and 24b, thereby teaching the limitation.
Furthermore, joining the outer flap and the inner flap on a common rotating axis was known in the art. Hitchcock (US 4,462,207) teaches (Fig. 2) inner and outer flaps 18 being joined at a common axis, and rotating about said common axis.
Regarding newly added claim 9, Lardellier teaches the limitations of this claim as well because the point of contact where the tooth sections 24a and 24b meet is fixed, even as outer flap 26b and inner flap 26a rotate.




Pertinent Prior Art
: see attached form PTO-892 “Notice of References Cited”.
1.	Hitchcock (US 4,462,207) teaches (Figure 2) the claim 1 limitation “the at least one inner flap (18, lower flap) and the at least one outer flap (18, upper flap) being articulated around a common axis (as shown by the circular joint formed on the left between upper flap 18 and lower flap 18)”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY NG/               Examiner, Art Unit 3741   

/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741